 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of May 29,
2008, by TXP Corporation (the “Company”) in favor of YA Global Investments, L.P.
(the “Secured Party”).
 
RECITALS:
 
A. Reference is made to the Security Agreement, dated as of the date hereof,
between the Company and the Secured Party and the Security Agreement dated as of
March 30, 2007 between the Company and the Secured Party (as may be amended and
supplemented from time to time, collectively, the “Security Agreement”).
 
B. The Secured Party has extended financial accommodations to the Company,
pursuant to the Convertible Debentures or otherwise, and the Company will
directly benefit from the extension of such financial accommodation and the
Company acknowledges that without this Agreement, the Secured Party would not be
willing to enter into the transaction documents related to such financial
accommodations.
 
D. The Company has determined that the execution, delivery and performance of
this Agreement directly benefits, and is in the best interest of the Company.
 
NOW THEREFORE, in consideration of the mutual covenants, agreements, warranties,
and representations herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1. Definitions.
 
(a) Generally. All references herein to the UCC shall mean the Uniform
Commercial Code as in effect from time to time in the State of New Jersey;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the security
interest in any IP Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New Jersey, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
 
(b) Definition of Certain Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings set forth in the
Security Agreement. In addition, as used herein, the following terms shall have
the following meanings:
 
“Copyrights” shall mean all copyrights, copyright applications and like
protections in each work of authorship or derivative work thereof of the
Company, whether registered or unregistered, whether published or unpublished
and whether or not constituting a trade secret, including, without limitation,
the United States copyright registrations listed on EXHIBIT A annexed hereto and
made a part hereof, together with any goodwill of the business connected with,
and symbolized by, any of the foregoing.
 

--------------------------------------------------------------------------------




“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to the Company of any right under any Copyright,
including, without limitation, the agreements listed on EXHIBIT A annexed hereto
and made a part hereof.
 
“Copyright Office” shall mean the United States Copyright Office or any other
federal governmental agency which may hereafter perform its functions.
 
“IP Collateral” shall have the meaning assigned to such term in Section 2 of
this Agreement.
 
“Licenses” shall mean, collectively, the Copyright Licenses, Patent Licenses,
Trademark Licenses, and any other license providing for the grant by or to the
Company of any right under any IP Collateral.
 
“Patents” shall mean all patents and applications for patents of the Company,
and the inventions and improvements therein disclosed, and any and all
divisions, revisions, reissues and continuations, continuations-in-part,
extensions, and reexaminations of said patents including, without limitation,
the United States patent registrations listed on EXHIBIT B annexed hereto and
made a part hereof.
 
“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to the Company of any right under any Patent, including,
without limitation, the agreements listed on EXHIBIT B annexed hereto and made a
part hereof.
 
“PTO” shall mean the United States Patent and Trademark Office or any other
federal governmental agency which may hereafter perform its functions.
 
“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, domain names, business names, fictitious business names, trade dress,
trade styles, service marks, designs, logos and other source or business
identifiers of the Company, whether registered or unregistered, including,
without limitation, the United States trademark registrations listed on EXHIBIT
C annexed hereto and made a part hereof, together with any goodwill of the
business connected with, and symbolized by, any of the foregoing.
 
“Trademark Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to the Company of any right under any Trademark,
including, without limitation, the agreements listed on EXHIBIT C annexed hereto
and made a part hereof.
 
SECTION 2. Grant of Security Interest. In furtherance and as confirmation of the
security interest granted by the Company to the Secured Party under the Security
Agreement, and as further security for the payment or performance in full of the
Obligations, the Company hereby grants to the Secured Party a continuing
security interest, with a power of sale (which power of sale shall be
exercisable only following the occurrence and during the continuance of an Event
of Default), in all of the present and future right, title and interest of the
Company in and to the following property, and each item thereof, whether now
owned or existing or hereafter acquired or arising, together with all products,
proceeds, substitutions, and accessions of or to any of the following property
(collectively, the “IP Collateral”):
 

--------------------------------------------------------------------------------



(a) All Copyrights and Copyright Licenses;
 
(b) All Patents and Patent Licenses;
 
(c) All Trademarks and Trademark Licenses;
 
(d) All other Licenses;
 
(e) All renewals of any of the foregoing;
 
(f) All trade secrets, know-how and other proprietary information; works of
authorship and other copyright works (including copyrights for computer
programs), and all tangible and intangible property embodying the foregoing;
inventions (whether or not patentable) and all improvements thereto; industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases, and other physical
manifestations, embodiments or incorporations of any of the foregoing, and any
Licenses in any of the foregoing, and all other IP Collateral and proprietary
rights;
 
(g) All General Intangibles connected with the use of, or related to, any and
all IP Collateral (including, without limitation, all goodwill of the Company
and its business, products and services appurtenant to, associated with, or
symbolized by, any and all IP Collateral and the use thereof);
 
(h) All income, royalties, damages and payments now and hereafter due and/or
payable under and with respect to any of the foregoing, including, without
limitation, payments under all Licenses entered into in connection therewith and
damages and payments for past or future infringements, misappropriations or
dilutions thereof;
 
(i) The right to sue for past, present and future infringements,
misappropriations, and dilutions of any of the foregoing; and
 
(j) All of the Company’s rights corresponding to any of the foregoing throughout
the world.
 
SECTION 3. Protection of IP Collateral By Company. Except as set forth below in
this Section 3, the Company shall undertake the following with respect to each
of the items respectively described in Sections 2(a), (b), (c), (d), (e), (f)
and (g):
 
(a) Pay all renewal fees and other fees and costs associated with maintaining
the IP Collateral and with the processing and prosecution of the IP Collateral
and take all other steps reasonably necessary to maintain each registration of
the IP Collateral.
 

--------------------------------------------------------------------------------



(b) Take all actions reasonably necessary to prevent any of the IP Collateral
from becoming forfeited, abandoned, dedicated to the public, invalidated or
impaired in any way.
 
(c) At the Company’s sole cost, expense, and risk, pursue the processing and
prosecution of each application for registration which is the subject of the
security interest created herein and not abandon or delay any such efforts.
 
(d) At the Company’s sole cost, expense, and risk, take any and all action which
the Company reasonably deem necessary or desirable under the circumstances to
protect the IP Collateral from infringement, misappropriation or dilution,
including, without limitation, the prosecution and defense of infringement
actions.
 
SECTION 4. Company’s Representations and Warranties. In addition to any
representations and warranties contained in any of the other Transaction
Documents, the Company represents and warrants that:
 
(i) EXHIBIT A is a true, correct and complete list of all United States
Copyright registrations owned by the Company and all Copyright Licenses to which
the Company is a party as of the date hereof.
 
(ii) EXHIBIT B is a true, correct and complete list of all United States Patents
owned by the Company and all Patent Licenses to which the Company is a party as
of the date hereof.
 
(iii) EXHIBIT C is a true, correct and complete list of all United States
Trademark registrations owned by the Company and all Trademark Licenses to which
the Company is a party as of the date hereof.
 
(iv) Except as set forth in EXHIBITS A, B and C, none of the IP Collateral owned
by the Company is the subject of any licensing or franchise agreement pursuant
to which the Company is the licensor or franchisor as of the date hereof.
 
(v) The Company shall not transfer or otherwise encumber any interest in the IP
Collateral, except for non-exclusive licenses granted by the Company in the
ordinary course of business, as set forth in this Agreement, or Permitted Liens.
 
(vi) The Company owns, or is licensed to use, all IP Collateral in connection
with the conduct of its business. No claim has been asserted and is pending by
any person challenging or questioning the use by the Company of any of its IP
Collateral, or the validity or effectiveness of any of its IP Collateral. TheTo
the Company’s knowledge, the Company considers that the use by the Company of
the IP Collateral does not infringe the rights of any person in any material
respect. No holding, decision or judgment has been rendered by any governmental
authority which would limit, cancel or question the validity of, or a Company’s
rights in, any IP Collateral in any material respect.
 
(vii) Performance of this Agreement does not conflict with or result in a breach
of any material agreement to which the Company is bound.
 

--------------------------------------------------------------------------------



(viii) The Company shall give the Secured Party prompt written notice, with
reasonable detail, following the occurrence of any of the following:
 
(A) The Company’s obtaining rights to, or being issued a registration in or
receiving an issuance of, any new IP Collateral, or otherwise acquiring
ownership of any registered IP Collateral (other than the acquisition by the
Company of the right to sell products containing the trademarks of others in the
ordinary course of the Company’s business).
 
(B) The Company becoming entitled to the benefit of any registered IP Collateral
whether as licensee or licensor (other than commercially available off the shelf
computer programs, products or applications and the Company’s right to sell
products containing the trademarks of others in the ordinary course of the
Company’s business).
 
(C) The Company entering into any new Licenses with respect to the IP Collateral
(other than commercially available off the shelf computer programs, products or
applications and the Company’s right to sell products containing the trademarks
of others in the ordinary course of the Company’s business).
 
(D) The Company’s knowing, or having reason to know, that any registration
relating to any IP Collateral may, other than as provided in SECTION 3 above,
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the PTO, the
Copyright Office or any court or tribunal) regarding the Company’s ownership of,
or the validity or enforceability of, any IP Collateral or the Company’s right
to register the same or to own and maintain the same.
 
SECTION 5. Agreement Applies to Future IP Collateral.
 
(a) The provisions of this Agreement shall automatically apply to any such
additional property or rights described in Section 4(viii) above, all of which
shall be deemed to be and treated as “IP Collateral” within the meaning of this
Agreement. Upon the acquisition by the Company of any additional IP Collateral,
the Company shall promptly deliver to the Secured Party an updated EXHIBIT A, B,
and/or C (as applicable) to this Agreement and hereby authorizes the Secured
Party to file, at the Company’s expense, such updated Exhibit as set forth in
Section 5(b).
 
(b) The Company shall execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Secured Party may
reasonably request to evidence the Secured Party’s security interest in any IP
Collateral (including, without limitation, filings with the PTO, the Copyright
Office or any similar office), and the Company hereby constitutes the Secured
Party as its attorney-in-fact to execute and file all such writings for the
foregoing purposes, all such acts of such attorney being hereby ratified and
confirmed; provided, however, that the Secured Party’s taking of such action
shall not be a condition to the creation or perfection of the security interest
created hereby.
 

--------------------------------------------------------------------------------



(c) The Company authorizes and requests that the Copyright Office and the PTO
record this Agreement, any amendments thereto or copies thereof..
 
SECTION 6. Company’s Rights To Enforce IP Collateral. Prior to the occurrence of
an Event of Default, the Company shall have the exclusive right to sue for past,
present and future infringement of the IP Collateral, including the right to
seek injunctions and/or money damages in an effort by the Company to protect the
IP Collateral against encroachment by third parties, provided, however, that:
 
(a) The Company provides the Secured Party with written notice of the Company’s
institution of any legal proceedings for enforcement of any IP Collateral.
 
(b) Upon the occurrence and during the continuance of any Event of Default, the
Secured Party, by notice to the Company, may terminate or limit the Company’s
rights under this Section 6.
 
SECTION 7. Secured Party’s Actions To Protect IP Collateral. In the event of:
 
(a) The Company’s failure, within fifteen (15) days of written notice from the
Secured Party, to cure any failure by the Company to observe or perform any of
the Company’s covenants, agreements or other obligations hereunder; and/or
 
(b) the occurrence and continuance of any other Event of Default,
 
the Secured Party, acting in its own name or in that of the Company, may (but
shall not be required to) act in the Company’s place and stead and/or in the
Secured Party’s own right in connection therewith.
 
SECTION 8. Rights Upon Default. Upon the occurrence and during the continuance
of an Event of Default, in addition to all other rights and remedies, the
Secured Party may exercise all rights and remedies of a secured party under the
UCC, with respect to the IP Collateral, in addition to which the Secured Party
may sell, license, assign, transfer, or otherwise dispose of the IP Collateral,
subject to those restrictions to which the Company is subject under applicable
law and by contract. Any person may conclusively rely upon an affidavit of an
officer of the Secured Party that an Event of Default has occurred and that the
Secured Party is authorized to exercise such rights and remedies. In connection
with such exercise of rights, the Secured Party shall have a non-exclusive,
royalty free license to use the IP Collateral.
 
SECTION 9. Secured Party As Attorney-In-Fact.
 
(a) The Company hereby irrevocably make, constitute and appoint the Secured
Party (and all officers, employees or agents designated by the Secured Party) as
and for the Company’s true and lawful agent and attorney-in-fact, effective
following the occurrence and during the continuance of any Event of Default, and
in such capacity the Secured Party shall have the right, with power of
substitution for the Company and in the Company’s names or otherwise, for the
use and benefit of the Secured Party:
 

--------------------------------------------------------------------------------



(A) To supplement and amend from time to time EXHIBITS A, B and C of this
Agreement to include any newly developed, applied for, registered, or acquired
IP Collateral of the Company and any intent-to-use Trademark applications for
which a statement of use or an amendment to allege use has been filed and
accepted by the PTO.
 
(B) To exercise any of the rights and powers referenced herein.
 
(C) To execute all such instruments, documents, and papers as the Secured Party
reasonably determines to be necessary or desirable in connection with the
exercise of such rights and remedies and to cause the sale, license, assignment,
transfer, or other disposition of the IP Collateral, subject to those
restrictions to which the Company is subject under applicable law and by
contract.
 
(b) The power of attorney granted herein, being coupled with an interest, shall
be irrevocable until this Agreement is terminated in writing by a duly
authorized officer of the Secured Party.
 
(c) The Secured Party shall not be obligated to do any of the acts or to
exercise any of the powers authorized by SECTION 9(a).
 
SECTION 10. Intent. This Agreement is being executed and delivered by the
Company for the purpose of registering and confirming the grant of the security
interest of the Secured Party in the IP Collateral with the PTO and the
Copyright Office. It is intended that the security interest granted pursuant to
this Agreement is granted as a supplement to, and not in limitation of, the
security interest granted to the Secured Party under the Security Agreement. All
provisions of the Security Agreement (including, without limitation, the rights,
remedies, powers, privileges and discretions of the Secured Party thereunder)
shall apply to the IP Collateral. In the event of a conflict between this
Agreement and the Security Agreement, the terms of this Agreement shall control
with respect to the IP Collateral and the terms of the Security Agreement shall
control with respect to all other Collateral.
 
SECTION 11. Further Assurances. The Company agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, agreements and instruments and take all such
further actions as the Secured Party may from time to time reasonably request to
better assure, preserve, protect and perfect the security interest in the IP
Collateral granted pursuant to this Agreement and the rights and remedies
created hereby or the validity or priority of such security interest, including
the payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the security interest and the filing
of any financing statements or other documents in connection herewith or
therewith.
 
SECTION 12. Release of IP Collateral. Upon payment and performance in full of
all Obligations, the Secured Party shall, at the Company’s expense, execute and
deliver to the Company all instruments and other documents as may be necessary
or proper to release the lien on any security interest in the IP Collateral
which has been granted hereunder.
 

--------------------------------------------------------------------------------



SECTION 13. Additional Grantors. Pursuant to Section 6.13 of the Security
Agreement, any subsidiary of the Company that was not in existence or not a
subsidiary on the date of the Security Agreement is required to become a party
to this Agreement. Such subsidiary shall become a party hereunder, and grant
securtity interests in its assets in favor of the Secured Party, with the same
force and effect as if originally named herein. The rights and obligations of
the Company hereunder shall remain in full force and effect notwithstanding the
addition of any new subsidiaries as a party to this Agreement.
 
SECTION 14. Notices. Unless otherwise provided herein, all demands, notices,
consents, service of process, requests and other communications hereunder shall
be in writing and shall be delivered to the addresses provided in the Security
Agreement.
 
SECTION 15. Binding Effect. All of the covenants and obligations contained
herein shall be binding upon and shall inure to the benefit of the respective
parties, their successors and assigns.
 
SECTION 16. Governing Law; Venue. The validity, interpretation and performance
of this Agreement shall be determined in accordance with the laws of the State
of New Jersey without regard to the principles of conflict of laws. The parties
further agree that any action between them shall be heard in Hudson County, New
Jersey or Federal district courts located in Newark, New Jersey, and expressly
consent to the jurisdiction and venue of the Superior Court of New Jersey,
sitting in Hudson County and the United States District Court for the District
of New Jersey sitting in Newark, New Jersey for the adjudication of any civil
action asserted pursuant to this Paragraph, provided, however, that nothing
herein shall prevent the Secured Party from enforcing its rights and remedies
(including, without limitation, by filing a civil action) with respect to the IP
Collateral and/or the Company in any other jurisdiction which the Secured Party
deems necessary or appropriate in order to realize on the IP Collateral or to
otherwise enforce the Secured Party’s rights against the Company or the IP
Collateral.
 
SECTION 17. JURY TRIAL. AS A MATERIAL INDUCEMENT FOR THE SECURED PARTY TO MAKE
FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.
 
SECTION 18. Severability. If any provision of this Agreement is, for any reason,
invalid or unenforceable, the remaining provisions of this Agreement will
nevertheless be valid and enforceable and will remain in full force and effect.
Any provision of this Agreement that is held invalid or unenforceable by a court
of competent jurisdiction will be deemed modified to the extent necessary to
make it valid and enforceable and as so modified will remain in full force and
effect.
 
SECTION 19. Amendment and Waiver. This Agreement may be amended, or any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding on a party hereto only if such amendment or waiver is set
forth in a writing executed by the parties hereto. The waiver by any such party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other breach. The Secured Party’s failure to
exercise any right, remedy or option under this Agreement or other agreement
between the Secured Party and the Company or delay by the Secured Party in
exercising the same will not operate as a waiver. No waiver by the Secured Party
shall affect its right to require strict performance of this Agreement.
 

--------------------------------------------------------------------------------



SECTION 20. Entire Agreement. This Agreement and the other documents or
agreements delivered in connection herewith set forth the entire understanding
of the parties with respect to the subject matter hereof, and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.
 
SECTION 21. Counterparts. This Agreement may be executed and delivered by
exchange of facsimile signatures of the Secured Party and the Company, and those
signatures need not be affixed to the same copy. This Agreement may be executed
in any number of counterparts.
 
 


--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Intellectual Property
Security Agreement as of the date first above written.
 

 
TXP CORPORATION
     
By
/s/ Michael C. Shores
   
 Name: Michael C. Shores
   
 Title:Chief Executive Officer

 
STATE OF ____________________)
               ) SS:
COUNTY OF __________________)


BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named _______________________ who acknowledged that he/she did sign
the foregoing agreement and that the same is his/her free act and deed.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand an official seal at
__________________, ____________________, this ___ day of __________, 2008.
 

     
Notary Public

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Intellectual Property
Security Agreement as of the date first above written.
 
 



 
SECURED PARTY:
 
YA GLOBAL INVESTMENTS, L.P.
       
By:
Yorkville Advisors, LLC
 
Its:
Investment Manager
       
By:
/s/ Gerald Eicke
 
Name:
Gerald Eicke
 
Title:
Managing Partner

 

--------------------------------------------------------------------------------


 